Citation Nr: 0116664	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  97-07 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased rating for left eye 
disability, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of shell fragment wound of the scrotum.

3.  Entitlement to an effective date earlier than January 12, 
1999 for service connection for post-traumatic stress 
disorder (PTSD).

4.  Entitlement to a total rating based on unemployability 
due to service-connected disability.

REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 until May 
1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the St. Petersburg, Florida Regional Office (RO) which 
increased ratings for anatomical loss of the left eye, a 
compensable evaluation for shell fragment wound of the 
scrotum, an effective date earlier than January 12, 1999 for 
the assignment of service connection for PTSD, and a total 
rating based on unemployability due to service-connected 
disability.

During the pendency of the appeal, the veteran withdrew the 
issues of the correctness of a combined rating, increased 
ratings for shell fragment wounds of the right index finger, 
right thigh, and face, and service connection for bilateral 
knee disability in written statement to the RO dated in March 
2001 and upon personal hearing on appeal in March 2001.  


REMAND

The veteran asserts that the symptoms associated with his 
service-connected left eye disability, and residuals of shell 
fragment wound of the scrotum are more severely disabling 
than reflected by the currently assigned disability 
evaluations and warrant higher ratings.  He contends that he 
is entitled to an effective date back to the time of service 
discharge for recently service-connected psychiatric 
disability, and that he is totally disabled and unable to 
obtain or engage in any gainful employment on account of his 
service-connected disorders.

A review of the record discloses that service connection for 
shell fragment wound of the scrotum was granted by rating 
action dated in December 1986 based on clinical findings 
noted on VA examination in November 1986.  References to 
healed residual scrotal scarring and a retained metallic 
fragment were noted on VA examinations in January 1996, but 
the record does not indicate that there has been any re-
examination of such since 1986.  The veteran testified upon 
personal hearing on appeal in March 2001 before a Member of 
the Board sitting at Washington, DC that the right scrotal 
area was more sensitive, and was mildly irritating with some 
discomfort.  He indicated that he often had to manually 
relieve pressure in that area.  The Board is of the opinion 
that a current examination in this regard is in order.

The veteran's left eye was enucleated in June 1970 on account 
of injury received during active duty.  The veteran presented 
testimony in March 2001 to the effect that he had decreasing 
vision in his nonservice-service connected right eye and that 
visual acuity was currently 20/400.  His representative 
stated that clinical records indicated that uncorrected 
vision in the right eye was 20/200 which entitled the veteran 
to at least a 70 percent disability evaluation under 
38 C.F.R. § 4.84a, Diagnostic Code 6064.  The record does not 
show that the appellant has had a VA eye examination since 
January 1996 and a current evaluation in this regard is 
indicated.  

Additionally, with respect to the veteran's other service-
connected disabilities, rating decisions dated in September 
1999 and June 2000 noted that he would be afforded a future 
examination in December 2000 for PTSD.  The record does not 
indicate that this has been accomplished to date.  The Board 
thus concludes that appellant should also be afforded a 
current VA psychiatric evaluation, as well as a dermatology 
examination to ascertain the extent of any current disability 
associated with his service-connected shell fragment wounds 
of the left anterior thigh, right index finger, right face 
and right anterior thigh.

With respect to the claim for an earlier effective date for 
PTSD, a review of the record discloses that the veteran first 
filed a claim for service connection for an acquired 
psychiatric disorder in August 1968.  He was notified by 
rating action dated in September 1968 that his claim had been 
denied, but did not file a timely appeal and this 
determination became final.  See 38 C.F.R. § 20.1103 (2000). 

The veteran attempted to reopen his claim of entitlement to 
service connection for PTSD in February 1973.  He related at 
that time that while hospitalized at Walter Reed Hospital in 
November 1968, he had requested psychiatric consultation and 
that findings from such should be of record.  The appellant 
also stated that he had been treated numerous times in the 
mental hygiene clinic at the VA hospital in Gainesville, 
Florida.  The record does not indicate that any attempt was 
made to retrieve the identified clinical data.  A March 1973 
rating decision denied service connection for a nervous 
condition on the basis that a definite diagnosis was not 
shown in service, and that a diagnosis of anxiety reaction 
was first noted in July 1970.  The veteran filed a notice of 
disagreement with this decision in April 1973 but did not 
ultimately submit a substantive appeal.

The veteran most recently attempted to reopen his claim for 
an acquired psychiatric disorder, claimed as PTSD, in July 
1995.  Subsequent thereto, he was afforded extensive VA 
examination for PTSD purposes but a diagnosis of such was not 
rendered until a psychological evaluation from E. J. Bordini, 
Ph.D., dated January 12, 1999, was received.  Based on such 
findings, service connection for PTSD was granted by rating 
action dated in September 1999, effective from January 12, 
1999.  The veteran filed a notice of disagreement with this 
effective date in September 1999, and submitted a substantive 
appeal in November 2000, perfecting his appeal.

The record also reflects that a statement dated in January 
1999 was received from M. T. Sokolof, Ph.D., noting that she 
saw the veteran for outpatient psychotherapy at the 
Gainesville VA between 1970 and 1971.  She related that 
clinic notes pertaining to supervision of her work by Dr. 
Robert Hornberger and/or Dr. Warren Rice in the department of 
psychology should be of record.  The Board finds that such 
information, coupled with the veteran's statement in February 
1973 indicates that further effort to obtain these records is 
necessary, as they may be highly relevant to the disposition 
of the veteran's claim for an earlier effective date.  The 
veteran also testified upon personal hearing on appeal to 
receiving treatment at the VA Jacksonville, St. Petersburg, 
and Key West, Florida facilities, and also indicated that he 
had been in vocational rehabilitation.  Any and all of these 
records dating from service should be requested and 
associated with the claims folder.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of 
Appeals for Veterans Claims (Court) held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and Board even where they were not 
actually before the adjudicating body.  The claims folder 
reveals that relevant evidence in support of the veteran's 
claim may exist or could be obtained.  See Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Therefore, pursuant to VA's duty to assist the 
veteran in the development of facts pertinent to his claim, 
the Board is deferring adjudication of the issue of 
entitlement to an effective date earlier than January 12, 
1999, for a grant of service connection for PTSD pending a 
remand of the case to the RO for further development.

Additionally, recently enacted legislation, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
of a well-grounded claim before the Secretary is obligated to 
assist in developing the facts pertinent to the claim.  
Salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses):  The Secretary must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim (38 U.S.C.A. § 5103A(a)); and the 
Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. 
§ 5103A(b)(1)).  In the case of a claim for disability 
compensation, the assistance provided by the Secretary under 
subsection (a) [38 U.S.C.A. § 5103A(a)] shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim (38 U.S.C.A. § 5103A(d)(1)).

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all outstanding VA records. 

Accordingly, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his claim, 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant is hereby notified of 
the opportunity to submit additional 
evidence and argument on the matters 
remanded herein.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  Any such 
submissions should be associated with the 
claims file.  

2.  The RO should review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied. 

3.  In order to ensure that all 
relevant treatment records have been 
secured, the veteran should be 
requested to identify all sources of 
treatment for the left eye, PTSD and 
various shell fragment wound residuals 
that are not currently a part of the 
record.  After obtaining the 
appropriate authorization, the RO 
should attempt to obtain any such 
records which have not been previously 
obtained.  The RO should request 
clinical records from the VA 
Jacksonville, St. Petersburg, 
Gainesville, and Key West, Florida 
facilities, as well as those pertaining 
to vocational rehabilitation dating 
from service discharge.  Walter Reed 
Army Hospital should also be contacted 
for any psychological records they may 
have in their possession.  The RO is 
advised that efforts to obtain VA 
records should continue until they are 
obtained unless it is reasonably 
certain that such records do not exist 
or that further efforts to obtain those 
records would be futile.  The claims 
file should contain documentation of 
any attempts made.

4.  The RO should schedule the veteran 
for appropriate VA examinations to 
determine the extent of any and all 
disability associated with his service-
connected anatomical loss of the left 
eye and shell fragment wounds of the 
left and right anterior thigh, scrotum, 
and right face.  All necessary tests 
and studies should be accomplished, and 
clinical manifestations should be 
reported in detail.  The claims folder 
should be available to, and be reviewed 
by the examiner(s) prior to the 
requested evaluation(s).  

5. The RO should schedule the veteran 
for a VA social and industrial survey 
and special psychiatric examination, in 
order to determine the extent of the 
service-connected PTSD.  All necessary 
tests and studies indicated, including 
psychological testing, should be 
conducted in order to identify and 
describe the symptomatology attributable 
to PTSD.  The report of examination 
should contain a detailed account of all 
manifestations of the disability(ies) 
found to be present.  If there are found 
to be psychiatric disorder(s) other than 
PTSD, the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one 
disorder or the other, it should be so 
specified.  The examiner must also 
comment on the extent to which PTSD 
affects occupational and social 
functioning. 

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code 
assigned, is to be included.  The claims 
folder and a copy of this remand must be 
made available to the psychiatrist for 
review in conjunction with the 
examination.  It should be indicated by 
the examiner whether the claims folder 
has been reviewed.  The complete 
rationale for any opinion expressed must 
be set forth in a legible report.  

6.  Prior to the examinations, the RO 
should inform the veteran in writing of 
all consequences of his failure to 
report for the examinations in order 
that he may make an informed decision 
regarding his participation.  The 
veteran's attention is directed to 
38 C.F.R. § 3.655.

7.  Thereafter, the RO should review 
the claims file to ensure that all of 
the foregoing requested development has 
been completed in its entirety.  If any 
development requested above has not 
been furnished, remedial action should 
be undertaken.  See Stegall v. West, 11 
Vet. App. 268 (1998).

8.  The RO should then re-adjudicate 
the issues of entitlement to an 
effective date earlier than January 12, 
1999 for a grant of service connection 
for PTSD, increased ratings for left 
eye and scrotum disability, and a total 
rating based on unemployability due to 
service-connected disability.  If the 
veteran's claims remain denied, he and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  The applicable response time 
should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-466, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5105 (West 1991 and Supp. 1996) (Historical and 
Statutory Notes).  In addition VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that 

have been remanded by the Board and by the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).




